Exhibit 10.61

LOGO [g658018dsp_001.jpg]

COMMERCIAL BUY AND SELL AGREEMENT^jANCEOFj^ FOR office, commercial, industrial
and multi-familyOffice of NAI Wislnski of West Michigan BROKER,Grand Rapids
(clly), Michigan Phone: 616.776.0100 Fax: 616.776.0101 Email: daves@naiwwm.com
Qffer Date: 9/18/20131. Agency Disclosure. The undersigned Buyer and Seller each
acknowledge the Broker named above i9 acting as (choose one):13 Subagent of the
Seller Agent of the Buyer Dual Agent (with written, Informed consent of both
Buyer and Seller) Other (specify): 2. Buyer’s Offer. The undersigned Buyer
hereby offers and agrees to purchase property located In the £|ty ofKentwood
Kent , County, Michigan, commonly known as2305 Breton Industrial Park Dr SE
,Permanent Parcel Number^-16-276-033 an(j |0ga||y described as follows:Exhibit
A, together will all tenements, hereditaments, and appurtenances.(the “Land”),
together with all buildings, fixtures and Improvements situated on the Land (the
“Improvements”), and all equipment and other personal property listed on Exhibit
D (the “Personal Property”), all of which Is collectively referred to herein as
the -Premises”.3. Purchase Price. The purchase price forthe Premises Is:One
Million Five HundredYhousand and 00/100 — —Dollars ($1,500,000.00 y Any
allocation of the purchase price between Land, Improvements, and Personal
Property shall be set forthon an attached Exhibit.4. Terms of Payment. The
purchase price shall be paid at the closing as indicated by *X” below (other
unmarked terms of purchase do not apply):0 Cash. Buyer shall pay the full
purchase price to Seller upon execution and delivery of a warranty deed and
performance by Seller of the closing obligations specified In this agreement New
Mortgage. The Buyer shall pay the full purchase price to Seller upon execution
and delivery of a warranty deed and performance by Sellerof the closing
obligations specified In this Agreement, contingent upon Buyer’s ability to
obtain a type year mortgage loan In the amount of $ bearing Interest at a rate
no greater than % per annum. Buyer shall apply for the mortgage loan Immediately
and accept it promptly If tendered. If Buyer does not deliverto Seller on or
before (date), proof that Buyer has accepted a mortgage loan commitment,
Sellermay thereafter at any time treat this contingency as not having been
satisfied and terminate this Agreement by written notice to Buyer, unless Buyer
has waived this contingency In writing, prior to the date Indicated In this
paragraph Land Contract Buyer shall pay the full purchase price to Seller
pursuant to the terms and conditions stated In the Commercial Alliance of
REALTORS® Land Contract form upon performance by Seller of the closing
obligations specified In this Agreement. The Land Contract shallprovide a down
payment of S and payment of the balance $ In Installments of $ or more, at
Buyer’s option, Including Interest at the rate of% per annum computed monthly,
Interest to start on date of closing, and first payment to become due days
afterdate of closing. The entire unpaid balance will become due and payable
months after closing.Seller understands that consummation of the sale or
transfer of the Premises shall not relieve Seller of any liability that Seller
may have under the mortgaged) to which the Premises are subject, unless
otherwise agreed to by the lender or required by law or regulation.Additional
Provisions:Payment of purchase price is subject to paragraph 27 below.
tSA-na^survey: UAtTfrslMiy,}^^!! easements of record, improvements, and
encroachments, If any, and completed to the most current ALTA/ACMS minimum
requTfenreftfs^or boundary survey with IroncOrrow^lakes and with all easements
of record, Improvements, and encroachments (If any); A recertified survey; An
existing survey (If available)shall be provided by Buyer Seller as soon as
possible after thelaieTto-eccurof (1) the title Insurance commitment reference
In this Agreement Is delivered to the party responsible for the survey; and (II)
Buyer’s right to termlnateljnfteHhla^greement Is waived or deemed to have been
waived. If Seller falls to provide the new or recertified survey as required by
this paragraph, the Buyerma^lecU^order the required survey at Seller’s cost. If
the survey reveals a matter that materially and advarsaty affects the value of
Hie Premises w Buyor’s IntanJJfitf-wsajiflhe Premises,



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_002.jpg]

Buyer’s right to terrnmate^hls^areement pursuant to this paragraph shall be
deemed to have been waived. Other:P,»,ertvAdAe»2305 Breton Ind DrSE CCommHdad
ASuico of REALTORS®, 2013/2014 RtviritnDiliNHI)6. Title Insurance. At Seller’s
expense, Seller shall provide Buyer with a standard ALTA owner’s policy of title
insurance In the amount of the purchase price, effective as of the date of
closing. A commitment to Issue such policy Insuring marketable title (as defined
In this Agreement) vested In Buyer, Including a tax status report, shall be
ordered within seven (7) calendar days after the Effective Date, and shall be
delivered, with copies of all title exception documents, as soon as feasible
thereafter. <Noteilrat-sonr&-titi<rcommitments-<lo^oHeport--on-the-islatus of
oil,” gas, or mineral rights:)- If by-aMng-SoMgrwrlltan noHae wHhlft-M)11-
—H^H-ealemtordftvs-aHer cMtcsrof btrtMhtnlHa 7, Inspections. After the Effective
Date, Buyer and Buyer’s agents shall have the right to enter upon the Premises
during reasonable business hours for the purposes of conducting such inspections
of the Premises that Buyer deems appropriate; provided, however, that such
inspections shall not Interfere with the rights of the tenants In possession.
Buyer shall Indemnify, defend and hold Seller and Broker harmless from and
against any damage to persons or property caused by Buyer or Buyer’s agents In
conducting such Inspections. Buyer shall have the right to terminate this
Agreement If the Inspections are not acceptable to Buyer by giving Seller
written notice within ^ calendar days after the Effective Date, otherwise the
right to terminate shall be deemed to have been waived. Buyer agrees that Buyer
Is not relying on any representation or statement made by Seller or any real
estate salesperson regarding any aspect of the Premises, or this sale
transaction, except as may be expressly set forth In this Agreement, a written
amendment to this Agreement, or a disclosure statement separately signed by
Seller. Accordingly, Buyer agrees to accept the Premises “as Is” and “with all
faults”, except as otherwise expressly provided In the documents specified In
the preceding sentence. Other: (The “Due Diligence Period”) Ventra will sign a
confidentiality agreement 8. Closing Adjustments. The following adjustments
shall be made between the parties as of the close of business on the closing
date, with Buyer receiving a credit or assuming responsibility, as the case may
be. for amounts attributable to time periods following the closing date: jribed
in Exhibit C; d. Utility deposits: e. Security deposits; f. Additional Rent (as
defined below). If any tenant is late, delinquent or otherwise in default in the
payment of rent on the closing date, Seller shall assign to Buyer the claim for
and the right to collect the rent; Buyer shall pay such past due rent to Seller
promptly upon receipt; bul Buyer shall not be obligated to file suit to collect
such rent and shall reassign the claim to Seller on demand. If any tenants are
required to pay percentage rent, escalation charges for real estate taxes,
operating expenses, cost-of-llving adjustments or other charges of a similar
nature (“Additional Rent*1), and such amounts shall be allocated between the
parlies pursuant to the terms of the applicable leases. If any Additional Rent
Is collected by Buyer after dosing which is attributable In whole or In part to
any period prior to closing, Buyer shall promptly pay to Seller Seller’s
proportionate share of the Additional Rent. Other: 9 . Property Taxes. All
property taxes first billed prior to the year of closing will be paid by Seller,
without proration. All property taxes billed or to be billed In the year of
closing will be paid as follows (choose one): No Proratlon: Buyer Seller shall
pay the taxes billed In July. Buyer Seller shall pay the taxes billed In
December. 03 Calendar Year Proratlon. Combined per diem tax amount representing
both the July bill and the December bill shall be calculated based on a 365 day
year. Seller shall be responsible for the per diem total from January 1 to, but
not Including, the day of closing. Buyer shall be responsible for the difference
between the total of the two tax bills and the Seller’s share. If the amount of
either t8x bill Is unknown on the day of closing, It shall be calculated using
the taxable value and the current mlllage rate assigned to the Premises as of
the day of closing. 10. Special Assessments (choose one): 0 Seller shall pay all
special assessments which have become a lien on the Premises prior to the
Effective Date, whether due In Installments or otherwise. Seller shall pay all
special assessments which have become a lien on the Premises prior to the
Effective Date, provide, however, that in the event a special assessment Is
payable In Installments, Seller shall only be responsible forlhose installments
covering the years prior to the year of closing, and Buyer shall be responsible
for ail Installments covering all years after the year of closing. Installments
of special assessments covering the year of closing shall be prorated using the
same method set forth In this Agreement for the proratlon of real estate taxes.
Other: p,o,^.»2305 Breton Ind Dr SE eConvntjtto



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_003.jpg]

AJGsnca of PteAlTORSS, 20U/20M Revision Data 5/2013[Section 19~of r\p[ t 11.
Conveyance. Upon performance by Buyer of the closing obligations speclded in’
this Agreement, Seller shall convey the marketable title to the Premises to
Buyer by warranty deed or agree to convey marketable title by land contract or
assignment, as required by this Agreement, Including oil, gas and other mineral
rights owned by Seller, If any, subject only to oxlotlng zoning ordlnoncoarand
tho-fellowtng mattere of recordi-bulldlng-and wu-fcoiftoliono, C£l3CniQRt3,”Oil
flf)d”^D3 iOQB&3| Qnd fifty. As used herein, ‘marketable title” means marketable
title wilhln the meaning of the Michigan 40-Year Marketable Title Act (Mich.
Comp. Laws §§ 565.101 et seq.). Permitted exceptions as defined herein. The
following paragraph applies only If the Premises Include unplatted land: Seller
agrees to grant Buyer at closing the right to make (Insert number) divisions)
under Section 108 (2), (3) and (4) of the Michigan Land Division Act. (If no
number Is Inserted, the right to make divisions under the sections referenced
above stays with any remainder of the parent parcel retained by Seller. If a
number is inserted, Seller retains all available divisions In excess of the
number stated; however, Seller andfor Broker do not warrant (hat the number of
divisions stated Is actually available.) If this sals will create a new
division, Seller’s obligations under tills Agreement are ©OhDnyenl on Seller’s
recefpl of municipal approval, on or before ctoslng (date), of the proposed
division to create the Real Estate. Other: Rider 1 12. Warranties of Buyer.
Except as otherwise provided or acknowledged In this Agreement, Buyer represents
and warrants to Seller as follows: a. The performance of the obligations of
Buyer under this Agreement will not violate any contract, Indenture, statute,
ordinance, Judicial or administrative order or judgment applicable to Buyer. b.
There Is no litigation or proceeding pending, or to Buyer’s knowledge
threatened, against or Involving Buyer, and Buyer does not know or have reason
to know of any ground for any such litigation or proceeding, which could have an
adverse Impact on Buyer’s ability to perform, or Seller’s Interests, under this
Agreement. c. In entering Into this Agreement, Buyer has not relied upon any
written or verbal representations made by Seller or any representative of
Seller, Including any real estate salesperson, regarding the Premises or any
aspect of this transaction, which are not expressly set forth in this Agreement,
d. Other: 13. Warranties of Seller. Except as otherwise provided or acknowledged
In this Agreement, Seller represents and warrants to, and agrees with Buyer as
follows: a. The performance of the obligations of Seller under this Agreement
will not violate any contract, indenture, statute, ordinance, Judicial or
administrative order or Judgment applicable to Seller or the Premises, fa. There
Is no litigation or proceeding pending or to Seller’s knowledge threatened
against or Involving Seller or the Premises, and Seller does not know or have
reason to know of any ground for any such litigation or proceeding which could
have an adverse Impact on Seller’s ability to perform under this Agreement or
that could adversely affect Buyer’s title or use of the Premises, c Seller shall
continue to operate the Premises In the ordinary course of business and maintain
the Premises In a state of good condition and repair during the Interim between
the signing of this Agreement and the closing date. d. If a statements) of
Income and expense with respect to the operation of the Premises is (are)
described In Exhibit A, such statement^) Is (are) accurate for the period(s)
designated In the statement^). e. The Information concerning written leases and
tenancies not arising out of written leases described in Exhibit B Is accurate
as of the Effective Date, and there are no leases or tenancies with respect to
the Premises other than those described In Exhibit B (the “Leases^. The
warranties In this paragraph do not apply to oil and gas leases, If any. Except
as otherwise described In Exhibit B: (1) All of the leases are In full force and
effect, no party thereto Is In material default (here under, and none of them
have been modified, amended, or extended; (2) No renewal or extension options
have been granted to tenants; (3) No tenant has an option to purchase the
Premises; (4) The rents set forth are being collected on a current basis and
there are no arrearages or advance payments In excess of one month; (5) There
are no security deposits, and (6) No real estate brokerage commission will
become owing In the event of any tenant’s exercise of any existing option to
renew the term of any lease or purchase of the Premises. f. If a schedule of
service, maintenance, supply and management contracts (“Service Contracts0) Is
described In Exhibit C, the Exhibit lists all the Service Contracts currently In
effect with respect to the Premises. g. The Premises will be in compliance with
any applicable smoke detector ordinances as of the closing date. h. With respect
to underlying land contracts or mortgages, the sale will not accelerate
Indebtedness, Increase interest rates, or Impose penallles and sanctions. i.
Seller Is without personal knowledge as to the presence on the Premises of any
toxic or hazardous substances or of any underground storage tanks. I. Other:
Rider 2 14. Sidewalk Inspection. If Premises is In a municipality that requires
a sldewalMHspection, Seller shall order the Inspection and pay for any repairs
deemed necessary by the municipality, so that the Premises will be In
compllffica with any applicable sidewalk ordinance as of the closing date. 15.
Damage to Premises. If between the Effective Date and tfeuubmgoaref, all or any
part of the Premises Is damaged by fire or natural elements or other causes
beyond Seller’s control that cannot be repaired prior to the closing date, or
any part of the Premises Is taken pursuant to any power of eminent domain,
Seller shall Immediately notify Buyer or such occurrence, and either Seller or
Buyer may terminate this Agreement by written notice to the other wilhln fifteen
(15) days after the date of damage or taking. If neither elects to terminate
this Agreement, there shall be no reduction In the purchase price and, at
closing. Seller shall assign to Buyer whatever rights Seller may be with respect
to any Insurance proceeds or eminent domain award. P^Ad^2305 Breton Ind Dr SE



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_004.jpg]

(a) the later IS days after the expiration of the Due Diligence Period and (b)
20 days after Buyer has received (i) the title commitment and exception
documents, (II) any existing environmental reports and survey, and (lii) the
“seller to furnish” items. Buy and Sell Agreement for Offlce gommerclal,
Industrial, and Multi-Family Property Page 4 of 6 16. Closing. The closing shall
be held on or before . (date) and as promptly as practical after all necessary
documents have been prepared. An additional period of 0 days shetl be stowed for
closing lo accommodate delays in lllle work or the correction of lllle defects
and/or survey problems which can be readily correctable, delay) In obtaining any
required Inspocilons, surveys or repairs, delays In completing Environmental
Site Assessments, Baseline Environmental Assessment or Due Care Plan/Section 7a
Compliance Analysis (If such assessments or plans were ordered in a timely
manner), or If the terms of purchase require participation of a lender and the
lender has Issued a commitment consistent with the requirement but Is unable to
participate In the closing on or before the required date. 17. Possession.
Seller shall lender to Buyer possosstori of the Premises upon compSetlon of the
c’oslng, sublet lo all existing leases and rights ol tenants In possession.
Other: I see paragraph 27 18. Seller’s Closing Obligations. At closing, Seller
shall deliver the following to Buyer: a. The warranty deed, land contract or
assignment of land contract required by this Agreement. b. A bill of sale for
any Personal Property (described In Exhibit °D”). c. A written assignment by
Seller of Seller’s Interest In all leases and a transfer to Buyer of all
security deposits, accompanied by the original or a true copy of each lease. d.
An assignment of all Seller’s rights under any Service Contracts described In
Exhibit C which are assignable by their terms and which Buyer wishes lo assume,
together with an original or true copy of each Sen/ice Contract assigned. e. A
notice to any tenants advising the tenants of the sale and directing that future
payments be made to Buyer. f. An accounting of operating expenses Including, but
nol limited to, CAM, taxes, Insurance and Additional Renl, coJJocleii in advance
or arrears, spent or not yel spent by Seller, showing an accurate allocation
between the parties pursuant to leases. g. Payment of the County and State real
estate transfer tax. 19, h. Any other documents required by this Agreement to be
delivered by Seller. Rider 3 Buyer’s Closing Obligations. At closing, Buyer
shall deliver to Seller the following: a. The cash portion of the purchase price
specified In this Agreement shall be paid by cashier’s check or other
Immediately available funds, as adjusted by tha apportionments and assignments
in accordance to this Agreement. b. A written assumption by Buyer of the
obligations of Seller under the leases arising after closing, Including an
acknowledgement of the receipt of all security deposits. c. Any other documents
required by this Agreement to be delivered by Buyer. ZO. 1031 Tax Deferred
Exchange. Upon either party’s request, the other party shall cooperate and
reasonably assist the requesting party In structuring the purchase and sale
contemplated by this Agreement as part of a tax deferred, like-kind exchange
under Section 1031 of the Internal Revenue code of 1986, as amended; provided,
however, that In connection therewith, the non-requesting party shall not be
required to (a) Incur any additional costs or expenses; (b) take legal title to
additional real property (i.e. the requesting party’s “replacement property0 or
“relinquished property”); or (c) agree to delay the closing. 21. Earnest Money.
Buyer gives NAI Wisinski of West Ml f Broker, en ( ) days to obtain the written
acceptance of this offer and agrees that this offer, when accepted by Seller,
will constitute a binding agreement between Buyer and Seller. Buyer shall
deposit $ 150,000.00 wjih Transnation Title Company j Escrow Agent, [insert name
of Broker, Title Company or other with this offer or S) within1 °aVs after
acceptance of this offer, evidencing Buyer’s good faith, to be held by the
Escrow Agent and to apply to the purchase price or the down payment portion
thereof where applicable. If lhla-effeH9-not-Qoeepted, 6F-tho noHwarketefelOt or
jMhe whofflHa-Mnlfngont upon HMsHfr-flpaoiBedhal-eafWdi-bo-KioHWa-tiepMlHtholl
bo promptly refwidad. If Ihfr-flwyef’defauttor ion-pending 22. Rider 4 IM
te-ntey-bodleeleBe( tay4ho£swmeHMflt’AII»aftoo-ef-R£AlrTflR$S>- AUiUipta.UfrUn9
ewicaCAKWW)-lR4h or4lBaiv
0ti(iu<iMtf4t»-bU8lnsftSr-Belslfo»eMb*frfMwgMph6halln0t bo-imwldoffld-ft-eetmle
otfeHfrfll weuM-feqelfo-freetintflF-aofioptewaa,
iLoiullLxepwtlhatJiiay-boJufnJshad totlieUrokere{e)-by aorodrtFeportlngogQiJoyr
24. Advice of Counsel. Buyer acknowledges that the Broker has recommended that
the parties retain an attorney or attorneys to review the terms of this
Agreement. 25. Brokerage Fee. Seller atidtor-Buyef agree(s) to pay the broker(s)
Involved In this transaction a brokerage fee as specified In any agency
agreement or other written agreement betweeirthem. In the event no such
agreement exists, Buyer SI Seller agrees to pay a brokerage fee of per separate
agreement y1g brokerage fee shall be paid in full promptly after It Is earned,
but not later than any applicable closing. Unless otherwise previously agreed,
Buyer and/or Seller agree(s) that the brokerage fee may be shared by the
recipient with any cooperating broker who participates In the sate, In such
amount as the recipient decides, without further disclosure to or consent from
Buyer and/or Seller. Other: Seller Is exclusively responsible to pay and will
Indemnify Buyer for all claims by Brokers for Brokerage Fees. Seller
acknowledges that If a commission Is owed under a prior agreement, execution of
this agreement will not eliminate the prior agreement. Buyer’s Initials P crtvA
a2305 Breton Ind Dr SE CCommueJsl AKiwcocf REALTORS®, MU/20H Revision Oil*
5/2013 Seller’s Initials



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_005.jpg]

. 26. Environmental. a. Notice to sellers, buyers, landlords and tenants
(environmental risks). Whenever real property Is acquired or occupied, the buyer
Incurs some degree of risk with regard to potential environmental contamination
and/or protected natural resources on the property. Various federal, state, and
local laws may Impose liability upon the buyer for the remediation of the
contamination even though the buyer did not cause it, or may restrict the
buyer’s ability to fully develop or utilize the property. Such risk can be
minimized through the performance of environmental due diligence. No real estate
brokers/salespersons In this transaction possess the expertise necessary to
assess the nature or extent of these environmental risks or to determine the
presence of environmental contamination or protected natural resources. The real
estate brokers/salespersons involved In this transaction do not make Independent
investigations as to environmental contamination or protected natural resources
with respect to any property, and they make no representations regarding the
presence or absence, now or In the past, of environmental contamination. It Is
therefore prudent for each party to this transaction to seek legal and technical
counsel from professionals experienced In environmental matters to provide an
evaluation of the environmental risks associated with the transaction. b.
Environmental reports and assessments. (1) Seller shall provide copies of any
existing Environmental Assessments or reports Involving the Premises within
calendar days after the Effective Date. (2) Buyer shall be given access fo the
Premises during normal business hours to perform an ASTM 1527 Phase 1 Site
Assessment. Buyer shall pav 100 % and Seller shall pay? % of the cost of the
Environmental Assessment. The Environmental Assessment shall be ordered by the H
Buyer Seller. The Environmental Assessment shall be completed within 30 calendar
days after the Effective Date and shall be certified to Buyer . Seller shall
promptly cooperate and request its tenants to cooperate with Buyer in completing
the Environmental Assessment. (3) If an Environmental Assessment of the Premises
reveals is not satisfactory to Buyer tmma-dafined by-ASTM, then Buyer shall have
the right to: a. terminate this Agreement within 12 _ calendar days after
receipt of the Environmental Assessment report; or b. provide Seller with the
Environmental Addendum (Seller’s refusal to execute the Environmental Addendum
within 12 days shall, at Buyers option, terminate this Agreement); or c. proceed
with the purchase. (4) For residential housing units, Seller will attach either
the Seller’s acknowledgement Form Concerning Lead-Based Paint or a Lead-Based
Paint Seller’s Disclosure form, depending on whether the improvements were built
prior to 1978 or 1978 or later. c. Nondisclosure. If Buyer exercises its right
to terminate this Agreement pursuant to subparagraph b. above, Buyer shall not
disclose his/her Environmental Assessment report(s) to any third party. At
Seller’s request, Buyer shall provide copies of any Environmental Assessment
report(s) to Seller. d. Other: Sassy to turn over all inspection materials for
the building. 27. Other Provisions: Subject to the entering of a leasing
arrangement for both office space and warehouse space as follows: a. Office
space: agreement on a 2 yr lease with 3-1 yr options to extend for approximately
15,473 SF at $7 SF NNN yr 1 & 2, $7.50 SF NNN for yrs 3&4 and $8 SF NNN for yr
5. Ventra will have the Right to give notice to Cancel after the 1 year
anniversary with 180 days notice. Charges for elec/gas/water etc. to be market
rates. Taxes & expenses paid as percentage of total space. $15,000 security
deposit to be paid to Ventra for office space lease based on approx. 1 month of
rent and estimated taxes/utilities. Sassy to participate in proportionate, 13%,
& pro-rata, based on the term of the lease vs life, of the amortized costs of
reasonable & customary parking enhancements required for property to be
determined prior to close & sale price to be adjusted accordingly. Sassy
responsible for minor roof repairs above the office portion. Sassy to
participate in proportionate, 13%, and pro-rata, based on the remaining term of
the lease vs life of the repair, of the amortized costs of nonstructural roof
replacement, if needed, to be “mutually agreed” before any full replacement
would occur. Office HVAC/other building related needs will be split pro-rata
share & limited to minor repairs, in no event replacing entire units. b. For
warehouse: agreement on lease back of warehouse space not turned over to Ventra
at $2.50 PSF NNN. Proportionate allocation of taxes and all other
expense&^acluding water/gas/elec/insurance/snow plowing. Additional space turned
over to Ventra before May 31,2014 J-Z Approximately 40,000 SFWIibe madQ^v^lable
to Ventra no later than 10/14/13. The parties will agree on the area to be
turned over. Remainder of warehouse space to be vacated on or before 5/31/14,
with 60 days prior notice by Kid Brands/Sassy. $100,000 of purchase price to be
held in an escrow account and released upon Sassy exit of warehouse 28. Notices.
Any notice required or permitted by this Agreement shall be sufficient if in
writing and either delivered personally, or by regular addressed to the parties
at their addresses specified In the proximity of their signatures below, and any
notices given by mall4shall bej have been given as of the day following the date
of posting. or overnight delivery 29. Additional Acts, Buyer and Seller agree to
execute and deliver such additional documents and to perform such additional
acts after the closing as may become necessary to effectuate the transfers
contemplated by this Agreement. 30. Authority of the Parties. Each of the
undersigned Individuals who have signed this Agreement on behalf of Seller and
Buyer entitles represent and warrant that he/she Is authorized to sign this
Agreement on behalf of such party and to bind such party to the requirements of
this Agreement. 31. Entire Agreement. This Agreement contains the entire
agreement of the parlies with respect to the sale of the Premises. All
contemporaneous or prior negotiations have been merged Into this Agreement. This
Agreement may be modified or amended only by written Instrument signed by the
parties to this Agreement. This Agreement shall be governed by and construed In
accordance with the laws of the State of Michigan. For purposes of this
Agreement, the phrase, “Effective Date of this Agreement” (“Effective Date”)
shall be the date upon which this Agreement Is fully executed (as described
below): propertyBreton Ind Dr SE ©Commercial ARIanca of REAUdft£,”201 moU * r L
I flrMtnOiio mml 1



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_006.jpg]

Buyer’s Initials I J Seller’s Initials32, Index of Exhibits. Mol Applleablo
AMlthtd r.nrrTu tumlch Exhibits Subject Legal Description of Pro* ) Allithtd Sl*
ho Id funtfih Exhibit 1 Subject X A X ESAs 6/22/98 & 7/01/02X B Wrftlon laaiai
and any tenancies not arising out of written leases X idwest sphalt Mnt. Est.1 X
C Servlco Contracts X Liber 4532 Pg 061-82 X D X Riders 1,2,3 As to any “Sailer
to furnish* item(s) listed above, Buyer shall have the right to terminate this
Agreement If any such Item is not acceptable to Buyer by giving Seller written
notice within 20 calendar days after receipt of such ilem(s), otherwise the
right to terminate this Agreement pursuant to this paragraph shall be deemed to
have been waived. 33. By signing below, Buyer acknowledges having read and
received a copy of this Agreement. a Witness: Buyer: S hr ) Pi bS tUJL Buver: I
1 ‘”5t.Mrt.li Buyer’s Address:. (Slplod hliKlfzT Entity of the Buyer: Bub.
Phone: 7dT7- “for Fax: S&L -11- Email: A he*W Le (0 / n n\ t a Time: Date:
SELLER’S ACCEPTANCE 34. The above offer Is hereby accepted: By signing below,
Seller acknowledges having read and received a copy of this Agreement. If this
Agreement Is signed by Seller without any modifications, Ihis becomes the
Effective Date. Seller gives Broker above named until (lime) (date) to obtain
Buyer’s written acceptance of counter offer, If any. Entity of the Seller:
Witness: Seller: Seller: v T I* your run* l with* CrjJpiVVrij HZ (KoU:
FJidoi’;noi)W ih)wrrJLT’4lo*ppflu ntte r<\Upj£e/l) 5q$s% IftC „ Seller’s
Address: Bus. Phone: Fax: . Email: BUYER’S RECEIPT OF ACCEPTANCE Date: , Time:
35. Buyer acknowledges receipt of Seller’s acceptance of Buyer’s offer. If the
acceptance was subject to changes from Buyer’s offer, Buyer agrees to accept
those changes, all other terms and conditions remaining unchanged. If this
Agreement Is signed by Buyer without any modification, this becomes the
Effective Date. Witness: Buyer: Buyer: , Time: SELLER’S RECEIPT OF ACCEPTANCE
Date: 36, Seller acknowledges receipt of a copy of Buyer’s acceptance of the
counter-offer (If Seller made a counter-offer) Wilness: Seller; Seiler: P rtvA
,2305 Breton IndDrSE Seller’s Initials eComnuidi) AEwca of REALTORS®, 2O1W0H
Revision. iil Riders Seller shall transfer possession and its right, title and
interest in the Personal Property, free of all liens, charges and encumbrances.



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_007.jpg]

Riders Seller shall transfer possession and its right, title and interest in the
Personal Property, free of all liens, charges and encumbrances.I 11. Title to
the Real Premises. 11.1 Seller shall give and Buyer shall accept title to the
Premises in accordance with this Agreement, which shall mean conveyance of good
and marketable title pursuant to the Warranty Deed (as defined below) subject
only to the Permitted Exceptions. 11.2 Seller shall deliver copies of any
surveys of the Premises in its possession (the “Survey”) to Buyer. Buyer agrees
that if any further survey or any modifications to the Survey are required, they
shall be prepared at the expense of Buyer. 11.3 Buyer may raise any objections
(“Title Objections”), in its sole discretion, to the exceptions or encumbrances
shown on the Title Commitment or defects affecting title disclosed by the Survey
by giving notice to Seller within the later of (a) ten (10) days following
Buyer’s receipt of the Title Commitment, copies of referenced documents and the
Survey (if any), and (b) the earlier of (i) three (3) business days’ following
disclosure of a previously undisclosed exception or encumbrance in a revised or
updated Title Commitment or survey and (ii) the Closing Deadline. If Buyer does
not raise any Title Objections within such time period, Buyer shall be deemed to
have waived any objections to title. 11.4 “Permitted Exceptions” shall mean (a)
all exceptions, encumbrances or conditions of title shown on the Title
Commitment and defects or other conditions affecting title shown on the Survey
(except any item that is subject to a Title Objection), (b) taxes and
assessments that are a lien but not yet due and payable, and (c) any matters
consented to by Buyer (including but not limited to the rights of tenants under
any Leases). 11.5 If Buyer raises a Title Objection, Buyer shall not be required
to close unless Seller cures or Buyer waives such Title Objection. Seller shall
not be required to cure any Title Objection, except for any monetary liens. If
Seller does not elect to cure a Title Objection, it shall so notify Buyer within
five (5) days of receipt of notice of the Title Objection, and Buyer may elect
to either (a) terminate this Agreement by notice to Seller within five (5) days
after Buyer’s receipt of Seller’s notice or (b) waive such Title Objection. If
Buyer elects to terminate this Agreement, the Deposit shall be returned to Buyer
and no party shall have any liability or obligation to the others hereunder,
except as to those matters which are which are expressly intended to survive
termination. Page 1 of 4



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_008.jpg]

2. Other: Seller’s knowledge and possession of documents relating to conditions,
violations, assessments in each case is limited to the actual knowledge of the
President and Operations Manager of Sassy after reasonable inquiry. Notices for
the purpose of|the agreement means written notices. (a) Organization. Seller is
a corporation that has been duly organized and is validly and presently existing
in good standing under the laws of the State of Illinois and is duly licensed
under the laws of the State of Michigan. {b) Power. Seller has full power and
right to enter into and perform its obligations under this Agreement and the
other agreements contemplated herein to be executed and performed by it,
including but not limited to conveying the Premises as herein provided. (c)
Ownership. Seller is the legal and equitable owner of the Premises, in fee, with
full right to convey the same. (d) Options. No options, rights of first refusal,
conditional sales agreements or other arrangements, whether oral or written,
exist which affect any portion of or all the Premises. (e) Leases. Other than as
expressly set forth on Exhibit “B”, no leases affect the Premises which will not
be terminated by Seller on or before the Closing Date, without liability to
Buyer. (f) Service Contracts. No management, service, supply, security,
maintenance, or similar contracts affect the Premises which will not be
terminated by Seller on or before the Closing Date, without liability to Buyer
(excluding only Contracts that may be designated by Buyer in its sole discretion
for assignment to and assumption by Buyer). (g) Assessments. No portion of the
Premises is affected by any municipal assessments for public improvements,
whether or not a lien thereon, which shall not be paid in full by Seller prior
to closing, nor does Seller have actual knowledge of any pending or contemplated
assessments or similar charges that shall affect the Premises; and to Seller’s
actual knowledge there is no proceeding pending for any increase of the assessed
valuation of any portion of the Premises. (h) No Violations. Seller has no
actual knowledge nor any information which would lead it to reasonably to
believe that the Premises are in violation of any subdivision or land
development ordinance, any zoning or building code or other law, regulation,
ordinance or directive from any judicial or governmental agency Page 2 of 4



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_009.jpg]

with respect to any portion of the Premises; Seller has not received notice of
any violation of the foregoing; and no action, suit or proceeding is pending or,
to Seller’s knowledge, threatened against the Premises in any court or before
any board, commission, agency or other governmental instrumentality. i (i)
Condemnation. Seller has not received notice of any pending condemnation or
similar proceeding affecting all or any portion of the Premises. (j) Insurance
Requirements. No notice from any insurance company which has issued a policy
with respect to any portion of the Premises or from any board of fire
underwriters (or other body exercising similar functions) has been received
requesting the performance of any repairs, alterations, or other work as a
condition to such insurance. (k) Construction Liens. All debts, liabilities and
obligations of Seller arising out of construction or labor performed at the
Premises have been paid in full. (I) Environmental Conditions. Except as may be
disclosed in the environmental reports identified in Section 32: (i) Without
conducting any independent investigation, Seller has no actual knowledge, nor
any information which would lead it reasonably to believe, (A) that Seller or
any other person has caused or permitted any material regulated or designated as
a hazardous, polluting or toxic substance or waste under any federal, state or
local environmental law, regulation or ruling (the “Environmental Laws”) to be
used, placed, stored, held, located, treated or disposed of, on, under or at any
portion of the Premises other than such de minimis quantities thereof as are
customarily used in connection with properties of like use as the Premises, and
then only in compliance with all applicable laws, and (B) that asbestos
containing materials or materials contained polychlorinated biphenyls are
contained in or form a part of any building, building component or structure
located on or in the Premises; (ii) Seller has received no notice from any
governmental body or any other person claiming any violation of any
Environmental Laws or otherwise concerning the environmental state, condition or
quality of the Premises; and (iii) Seller has no actual knowledge, nor any
information which would lead it reasonably to believe, that there have been
above-ground or underground storage tanks at any time located on or in any
portion of the Premises (excepting the above ground tank identified in the
environmental reports). Page 3 of 4



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_010.jpg]

Tenant covenants that the Lease and everything therein contained shall be
subordinate to THE LIEN OF any charge or mortgage now existing or from time to
time created hereafter by the Buyer in respect of the premises or any part
thereof. The Tenant hereby covenants and agrees that it will at any time and
from time to time, as required by the Buyer during the Term, give all such
further assurances as may be reasonably required to evidence and effectuate this
subordination of its rights and privileges hereunder to such charge/mortgagee,
provided that each charge/mortgagee to which this Lease is to be subordinated
delivers to the Tenant its written undertaking that this Lease and the rights of
the Tenant hereunder shall continue undisturbed so long as the Tenant is not in
default hereunder. Deposit. (i) If the purchase and sale contemplated hereunder
is consummated, the Deposit shall be applied to the Purchase Price at the
Closing. (ii) At its option, Buyer may direct the Escrow Agent to invest the
Deposit in an interest bearing account designated by Buyer, provided that the
terms of the account permit immediate withdrawal. Interest, if any, accruing on
the Deposit shall be included in the Deposit. (iii) The Escrow Agent shall hold
the Deposit to be (a) paid to Seller at Closing as a portion of the Purchase
Price, (b) returned to Buyer in the event Buyer terminates this Agreement during
the Due Diligence Period as provided below, (c) returned to Buyer in the event
the Closing does not occur because of (i) the inability of Seller to deliver
title to the Property in accordance with this Agreement or (ii) Seller otherwise
defaults under this Agreement, including the representations and warranties made
by Seller In Section 6.1 are materially false (collectively a “Seiler Default”),
or (iii) any other reason for which this Agreement explicitly provides that the
Deposit will be returned to Buyer; and (d) paid to Seller in the event the Buyer
is not entitled to return of the Deposit pursuant to this Agreement as set forth
in the preceding clause. The provisions in this Agreement regarding disposition
of the Deposit shall survive termination of this Agreement. Page 4 of 4



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_011.jpg]

Exhibit “A” That part of the NE 1/4, Section 16, T6N, R11W, City of Kentwood,
Kent County, Michigan, described as: Commencing at the East 1/4 corner of said
Section; thence North 00 degrees 00 minutes 00 seconds East 441.96 feet along
the East line of said NE 1/4, to a point 218.31 feet South of the Northeast
corner of the South 1/2, SE 1/4 of the NE 1/4 of said Section and the Point of
Beginning; thence North 90 degrees 00 minutes 00 seconds West 229.68 feet;
thence Westerly 78.54 feet along a 150.0 foot radius curve to the left, the long
chord bears South 75 degrees 00 minutes 00 seconds West 77.65 feet; thence South
60 degrees 00 minutes 00 seconds West 30.56 feet; thence Southwesterly 78.54
feet along a 150.0 foot radius curve to the right, the long chord bears South 75
degrees 00 minutes 00 seconds West 77.65 feet; thence North 90 degrees 00
minutes 00 seconds West 219.81 feet to Reference Point “A”; thence Westerly
119.45 feet on a 250.00 foot radius curve to the right, the long chord bears
South 76 degrees 18 minutes 43 seconds West 118.32 feet; thence North 90 degrees
00 minutes 00 seconds West 451.23 feet; thence Southwesterly 117.00 feet along a
75.0 foot radius curve to the left, the long chord bears South 45 degrees 18
minutes 33 seconds West 105.49 feet; thence South 00 degrees 37 minutes 06
seconds West 220.00 feet; thence North 87 degrees 06 minutes 00 seconds West
44.75 feet along the East-West 1/4 line of said Section; thence North 00 degrees
10 minutes 30 seconds East 660.97 feet along the West line of the Southeast 1/4
of the Northeast 1/4 of said Section; thence South 87 degrees 04 minutes 00
seconds East 1313.91 feet along the North line of the South 1/2 of the Southeast
1/4 of the Northeast 1/4 of said Section; thence South 00 degrees 00 minutes 00
seconds West 218.31 feet along the East line of said Section to the Point of
Beginning. Except the East 50.0 feet thereof. Subject to and together with a
50.0 foot easement for Ingress and egress as set forth In the document recorded
In Liber 4352, Page 61, the centerline of which Is described as: Commencing at
the Northeast corner of the South 1/2 of the SE 1/4 of said NE 1/4; thence S 0
degrees 00 minutes 00 seconds W 218.31 feet along the East line of said Section
16; thence North 90 degrees 00 minutes 00 seconds West 33.0 feet to the place of
beginning; thence N 90 degrees 00 minutes 00 seconds W 196.68 feet; thence
Southwesterly 78.54 feet along a 150.0 foot radius curve to the left, the long
chord of which bears S 75 degrees 00 minutes 00 seconds West 77.65 feet; thence
South 60 degrees 00 minutes 00 seconds West 30.56 feet; thence Southwesterly
78.54 feet along 150.0 foot radius curve to the right, the long chord bearing
South 75 degrees 00 minutes 00 seconds West 77.65 feet; thence North 90 degrees
00 minutes 00 seconds West 219.81 feet to the point of ending said point also
being Reference Point “A”. Also, a 50.0 foot diameter turning circle, the center
of which Is aforesaid Reference Point “A”. Subject to and together with a 50.0
foot wide easement for Ingress and egress as set forth In the document recorded
In Liber 4352, Page 61, the centerline of which Is described as: Beginning at
the aforesaid Reference Point “A” thence Westerly 119.45 feet on a 250.00 foot
radius curve to the right, the long chord bears S 76 degrees 18 minutes 43
seconds W 118.32 feet; thence N 90 degrees 00 minutes 00 seconds W 406.72 feet;
thence Southwesterly 187.20 feet along a 120.0 foot radius curve to the left,
the long chord bears S 45 degrees 18 minutes 33 seconds W 168.79 feet; thence S
00 degrees 37 minutes 06 seconds W 175.48 feet to the E-W 1/4 line of said
Section and Point of Ending. ALTA Commitment Schedule A-06 27S106 (6/06)
Underwritten by Fidelity National Title Insurance Company



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_012.jpg]

Exhibit C Service Contracts To be provided by seller prior to dosing date



--------------------------------------------------------------------------------

 

LOGO [g658018dsp_013.jpg]

Exhibit D List of Personal Property Included In the sale with the real property
will be: 1. Fixtures including building systems and mechanicals 2. All existing
racking